Exhibit 10.1

April 29, 2015

Mr. Daniel M. Fitzpatrick

ITT Educational Services, Inc.

13000 N. Meridian Street

Carmel, Indiana 46032

Dear Mr. Fitzpatrick:

This letter agreement (this “Agreement”) is intended to set forth our mutual
understanding and agreement regarding your resignation as Executive Vice
President and Chief Financial Officer of ITT Educational Services, Inc.
(collectively with its subsidiaries, affiliates, successors and assigns, the
“Company”) and the transition of your responsibilities in connection with such
employment separation.

Accordingly, you and the Company agree as follows:

1. Transition Period; Duties and Responsibilities. You shall remain employed by
the Company as its Executive Vice President, Chief Financial Officer (or, if
determined by the Company’s Board of Directors (the “Board”), in the position of
Special Advisor to a successor Chief Financial Officer or any person authorized
by the Company to act in such capacity (the “New CFO”)) during the six-month
period immediately following the date hereof; provided, however, that the
Company may extend such six-month period in increments of one month each (each a
“Extended Month”) up to a maximum of four additional Extended Months by
providing you with written notice of such extension at least ten (10) days prior
to the end of the then applicable term. Such six month period of time, together
with any applicable Extended Months, is referred to as the “Transition Period.”
The Company may terminate your employment at any time prior to the end of the
Transition Period by providing written notice of termination to you. Your duties
during the Transition Period shall consist of your duties as of the date hereof,
as well as providing support and assistance to the Board and the Company’s Chief
Executive Officer and assisting the Company in its search for a New CFO. You
shall devote such time as is necessary for the diligent and faithful performance
of your duties and such other matters assigned to you by the Board and the
Company’s Chief Executive Officer during the Transition Period. During your
employment, you (a) will not, except with the Company’s written consent, engage
in any other business activity, whether or not such business activity is pursued
for gain, profit or other pecuniary advantage; (b) will not engage, directly or
indirectly, in any activity that is competitive with the Company’s business in
any respect or make any preparations to engage in any competitive activities;
and (c) will not take any action that deprives the Company of any business
opportunities or otherwise act in a manner that conflicts with the best
interests of the Company or that is detrimental to the business of the Company.

 

- 1 -



--------------------------------------------------------------------------------

2. Compensation.

(a) During the period you are employed under this Agreement, (1) you shall
continue to receive your current cash compensation (including salary and, to the
extent applicable, any short-term compensation payment for which you qualify
pursuant to written terms of the 2015 Short Term Compensation Parameters (the
“STC Parameters”) in the event you remain an employee of the Company and a
participant under the terms of STC Parameters as of the payment date of any
short-term compensation payable under the STC Parameters)), and (2) you may
continue to participate in the Company’s employee benefit plans in which you
participate as of the date hereof, provided you continue to satisfy eligible
requirements applicable under the written terms of those plans. The only
equity-based compensation you shall be entitled to receive during the Transition
Period shall be (i) a stock option grant to acquire 15,000 shares of the
Company’s common stock, which stock option shall have an exercise price equal to
the closing price of a share of the Company’s common stock on the effective
grant date and shall vest in thirds on the first, second and third anniversaries
of the effective grant date; and (ii) a grant of 6,750 restricted stock units,
which shall vest in thirds on the first, second and third anniversaries of the
effective grant date, and, in each case, having such other terms and conditions
as are set forth in the Company’s standard form of award agreements. The
effective grant date for these equity awards will be the third trading day
following the date that the Company becomes current in its filings with the
Securities and Exchange Commission (the “SEC”) (unless within that three trading
day period, the Company again becomes no longer current in its filings with the
SEC).

(b) If the Company terminates your employment during the Transition Period other
than for Cause (as defined below), you will be entitled to receive a lump sum
payable thirty (30) days after your employment termination equal to the base
salary that would have otherwise been payable to you during the remainder of the
Transition Period had your employment not terminated (the “Severance Payment”).
Notwithstanding the foregoing, you shall only be entitled to receive the
Severance Payment if you satisfy the Release of Claims requirement described in
Section 7 below. For purposes of this Agreement, “Cause” means any action by you
involving willful malfeasance or your failure to act involving material
nonfeasance that would have a materially adverse effect on the Company. An act
or omission shall not be considered “willful” unless it is done or omitted in
bad faith or without reasonable belief that the action or omission was in the
interest of the Company.

3. Separation Date.

(a) Effective as of the termination of your employment for any reason (the
“Separation Date”), you shall resign from, and will be deemed to have resigned
from, all positions and offices with the Company that you then hold.

(b) Upon the Separation Date, the Company shall pay or provide to you (i) an
amount in cash equal to your earned but unpaid base salary through the
Separation Date, payable on the next regular payroll date after the Separation
Date, (ii) any unreimbursed business expenses as of the Separation Date, payable
in accordance with the Company’s expense

 

- 2 -



--------------------------------------------------------------------------------

reimbursement policy, and (iii) your earned and vested amounts, entitlements or
benefits (including any deferred compensation) as of the Separation Date
determined and payable in accordance with the terms of the applicable plans,
programs, arrangements or agreements of the Company. Without limiting the
generality of the foregoing, you expressly acknowledge and agree that you are
not entitled to receive any severance pay or separation benefits if you
voluntarily terminate your employment before the expiration of the Transition
Period.

4. Consulting Period.

(a) Provided that you remain employed until the expiration of the Transition
Period, or in the event the Company terminates your employment without Cause
prior to the expiration of the Transition Period, and in either event subject to
your satisfaction of the Release of Claims requirement described in Section 7
below and your compliance with your obligations under Section 5 and Section 6,
upon the Separation Date you shall assume the responsibilities of a consultant
to the Company performing consulting services (the “Consulting Services”) for
the 18 month period immediately following the Separation Date (the “Consulting
Period”) in accordance with, and subject to the terms and conditions of, the
Consulting Agreement described in Section 4(e) below. For the avoidance of doubt
and subject to your obligations pursuant to Section 5 and Section 6, the Company
acknowledges and agrees that you will be permitted to seek and/or obtain new
employment during the Consulting Period and that the Consulting Services will be
performed at such times and in such locations as are reasonably convenient to
you, taking into account your other professional and personal commitments. For
avoidance of doubt, you shall not be entitled to enter into the Consulting
Agreement with the Company if you voluntarily terminate your employment with the
Company prior to the expiration of the Transition Period.

(b) During the Consulting Period, any outstanding Company equity-based awards
that you hold as of the Separation Date, including but not limited to the equity
grants described in Section 2 above, will remain outstanding during the
Consulting Period and continue to vest (and, as applicable, remain exercisable)
in accordance with their terms so long as you remain available to perform the
Consulting Services during the Consulting Period. Provided that you remain
available to perform the Consulting Services during the Consulting Period, the
last day of the Consulting Period shall be deemed to be the date that your
service terminates for purposes of such awards.

(c) For the avoidance of doubt, you and the Company hereby acknowledge that the
Separation Date is expected to constitute a “separation from service” for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder (“Section 409A”). In furtherance of the
preceding sentence, you and the Company agree that the level of Consulting
Services that you will perform after the Separation Date will not exceed the
maximum level that is presumed to result in a “separation from service” in
accordance with Treasury Regulation Section 1.409A-1(h)(1)(ii). Your status
during the Consulting Period shall be that of an independent contractor and not,
for any purpose, that of an employee or agent with authority to bind the Company
in any respect.

(d) Provided that you remain employed until the expiration of the Transition
Period, or in the event the Company terminates your employment without Cause
prior to the

 

- 3 -



--------------------------------------------------------------------------------

expiration of the Transition Period, and in either event subject to your
satisfaction of the Release of Claims requirement described in Section 7 below
and your compliance with your obligations under Section 5 and Section 6, on the
next regular payroll date immediately following the date on which the Release
(as defined in Section 7) becomes effective and irrevocable, the Company shall
pay you a lump-sum payment in cash equal to eighteen (18) times the monthly
COBRA premium that, as of the Separation Date, is charged to COBRA qualified
beneficiaries for the same coverage options and levels of medical, prescription
drug, dental and vision coverage that was in effect for you under the Company’s
group health plans (medical, prescription drug, dental and vision) immediately
prior to the Separation Date.

(e) Prior to the commencement of the Consulting Period, you and the Company
shall enter into a consulting agreement in the form of the Consulting Agreement
attached hereto as Exhibit A.

5. Restrictive Covenants.

(a) Non-Disclosure of Confidential Information. (i) You acknowledge that (A) the
Company is engaged in a highly competitive business, (B) you have served the
Company in an executive capacity, (C) you have had access to and have gained
knowledge of substantial trade secrets and confidential information of the
Company and (D) the covenants and restrictions contained in this Agreement are
reasonably necessary to protect the legitimate interests of the Company.

(ii) For purposes of this Agreement, “Confidential Information” means any and
all of the Company’s trade secrets, confidential and proprietary information and
all other non-public information and data of or about the Company and its
business, including, but not limited to, confidential business methods and
processes, research and development information, business plans and strategies,
marketing plans and strategies, information pertaining to customers, pricing
information, cost information, financial information, personnel information,
contract information, data compilations, information received from third parties
that the Company is obligated to keep confidential, and information about
prospective products or services, whether or not reduced to writing or other
tangible medium of expression, including work product created by you in
rendering services for the Company.

(iii) You acknowledge that the Confidential Information is a valuable, special
and unique asset of the Company. During your employment with the Company and
thereafter, you will not use or disclose to others any of the Confidential
Information, except (A) in the course of your work for and on behalf of the
Company, (B) with the prior written consent of the Company, (C) as required by
law or judicial process, provided you promptly notify the Company in writing of
any subpoena or other judicial request for disclosure involving confidential
information or trade secrets, and cooperate with any effort by the Company to
obtain a protective order preserving the confidentiality of the Confidential
Information or trade secrets, or (D) in connection with your reporting possible
violations of law or regulations to any governmental agency or making other
disclosures protected under any applicable whistleblower laws. You agree that
the Company owns the Confidential Information and you have no rights, title or
interest in any of the Confidential Information. Except as otherwise agreed by
the Company in writing, upon the Separation Date, you will immediately deliver
to the Company

 

- 4 -



--------------------------------------------------------------------------------

any and all materials (including all copies and electronically stored data)
containing any Confidential Information in your possession or subject to your
custody or control. Your non-disclosure obligations hereunder shall continue as
long as the Confidential Information remains confidential, and shall not apply
to any information which becomes generally publicly available through no fault
or action of your own or others who were under confidentiality obligations with
respect to such information.

(b) Non-Competition. (i) During the 18 month period following the Separation
Date (the “Restricted Period”), you shall not be employed by, work for, consult
with, lend assistance to, or engage in any Competitive Business (as defined
below) within the United States (A) in the same or similar capacity or function
to that in which you worked for the Company, (B) in any executive or managerial
capacity, (C) in any consulting capacity or function or (D) in any other
capacity in which your knowledge of the Company’s Confidential Information would
facilitate or support your work for the Competitive Business.

(ii) You acknowledge that the foregoing restriction is reasonable given (A) the
position in which you have been employed with the Company, (B) the Company’s
business is national in scope and (C) you, for or on behalf of a Competitive
Business, could compete effectively with the Company from any location in the
United States.

(iii) Notwithstanding the restrictions contained in this Section 5(b), if a
Competitive Business has multiple divisions, units or segments, some of which
are not engaged in providing post-secondary education, you may work for or
consult with only that division, unit or segment that is not engaged in
providing post-secondary education; provided that (A) you first provide the
Company with a written notice describing in reasonable detail your position with
and anticipated activities for the Competitive Business, which written notice
also includes an assurance that your affiliation with and work for the
Competitive Business shall relate only to the non-competitive division, unit or
segment and shall not involve any activities that are competitive with the
Company, and (B) your affiliation with and/or work for the non-competitive
division, unit or segment of the Competitive Business would not likely cause you
to inevitably use and/or disclose any Confidential Information.

(iv) For purposes of this Agreement, “Competitive Business” means any for-profit
entity that is engaged in the business of providing post-secondary education
with annual revenues of at least $100 million and that is competitive with the
business of the Company.

(c) Non-Solicitation. (i) During the Restricted Period, you shall not
(A) solicit, recruit or attempt to hire or employ any person who is an employee
of the Company, (B) assist any person or entity in the recruitment or hiring of
any person who is an employee of the Company, (C) urge, induce or seek to induce
any person to terminate his or her employment with the Company or (D) advise,
suggest to or recommend to any person or entity that it employ or solicit for
employment any person who is an employee of the Company.

(ii) During the Restricted Period, you will not urge, induce or seek to induce
any of the Company’s customers, independent contractors, subcontractors,
consultants, business partners, licensors, licensees, vendors, suppliers or
others with whom the Company has

 

- 5 -



--------------------------------------------------------------------------------

a business relationship to terminate their relationship with, or representation
of, the Company, or to cancel, withdraw, reduce, limit or in any manner modify
any such person’s or entity’s business with, or representation of, the Company.

(d) Non-Disparagement. For a period of thirty-six (36) months following the date
hereof, you shall not make or publish any statements or comments that disparage
or injure the reputation or goodwill of the Company, or any of its or their
respective officers or directors, or otherwise make any oral or written
statements that a reasonable person would expect at the time such statement is
made to likely have the effect of diminishing or injuring the reputation or
goodwill of the Company or any of its or their respective officers or directors;
provided, however, that nothing herein shall prevent you from (A) making or
providing any truthful disclosures or information to a governmental agency or
entity, including without limitation in connection with a complaint by you
against the Company or the investigation of any complaint against the Company or
(B) providing any truthful information that may be required by law.

(e) You acknowledge and agree that the covenants contained in this Section 5
prohibit you from engaging in certain activities on your own behalf or on behalf
of or in conjunction with any person or entity, regardless of whether you are
acting as an employee, owner, independent contractor, consultant or advisor and
regardless whether your are acting directly or indirectly.

(f) In the event that you violate any covenant contained in this Section 5, the
duration of such covenant shall automatically be extended by the length of time
during which you were in violation of such covenant, including, but not limited
to, an extension for the period from the date of your first violation until an
injunction is entered enjoining such violation.

(g) You agree to the Company filing with the Securities and Exchange Commission
a Form 8-K with respect to the termination of your employment with the Company
and your resignation as described in Section 1 above, which 8-K shall disclose
the fact that such termination has occurred by our mutual agreement in
connection with your planned resignation as CFO. Nothing herein shall limit any
communication you may have with your legal advisor, nor by the Company with its
legal advisor and independent registered audit firm, provided that you and
Company, as applicable, will cause them to comply with this Section 5(g).
Further, nothing shall limit your duty to respond to any request by the
Company’s Board of Directors or a committee thereof, any attorney representing
the Company, or in response to a lawfully issued subpoena from a court or agency
of competent jurisdiction, provided that in the event you receive such a
subpoena you shall provide notice to the Company within two days of receipt
thereof to enable the Company to move to quash, or otherwise limit such
subpoena. Further, you agree not to oppose any action by the Company in
connection with any such subpoena.

(h) Severability. If any provision of this Agreement, or the application of any
provision of this Agreement to any person or circumstance, is, for any reason
and to any extent, held invalid or unenforceable, such invalidity and
unenforceability will not affect the remaining provisions of this Agreement of
its application to other persons or circumstances, all of which will be enforced
to the greatest extent permitted by law; and you and the Company agree that any
invalid or unenforceable provision may and will be reformed and applied to the
extent needed to avoid that invalidity or unenforceability and in a manner that
is as similar as possible to the intent of yourself and the Company (as
described in this Agreement) and preserves the essential economic substance and
effect of this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

(i) Injunctive Relief. You acknowledge that any violation of the restrictions
contained in this Agreement may give rise to losses or damages for which the
Company cannot be reasonably or adequately compensated in an action at law and
that such violation may result in irreparable and continuing harm to the
Company. Accordingly, you agree that, in addition to any other remedy that the
Company may have at law or in equity, the Company shall be entitled to
injunctive relief to restrain any violation by you of the restrictions contained
in this Agreement.

6. Cooperation. From and after the date hereof, you agree and covenant that if
the Company desires you to provide any information or testimony relating to any
judicial, administrative or other proceeding involving the Company, you will
cooperate in making yourself reasonably available for such purposes and will
provide truthful information and/or testimony. Should you be served with a
subpoena or notice of deposition in any legal proceeding relating to the
Company, you agree to (a) inform the Company immediately of the subpoena or
notice of deposition, (b) reasonably cooperate with the Company and its
attorneys in responding to such subpoena or notice of deposition and in
preparing for any hearings, depositions or other formal process by which
evidence is taken or received and (c) provide truthful testimony in response to
questions that are within the scope of proper discovery. The Company agrees to
reimburse you for all necessary and reasonable out-of-pocket expenses you incur
in connection with providing the aforementioned cooperation or responding to a
subpoena or notice of deposition. For the avoidance of doubt, with respect to
cooperation requested of you, or responding to a subpoena or notice of
deposition, you shall be entitled to the advancement of legal fees and expenses,
and to your rights to indemnification, as set forth in section 8.

7. Release of Claims. You shall execute irrevocably and deliver to the Company a
release of claims in the form attached hereto as Exhibit B (the “Release”) prior
to the 21st day after the Separation Date. In the event you do not execute
irrevocably and deliver to the Company the Release within such time period, or
any proceeding, action, claim or demand is brought in breach of the Release
after its execution by you, you shall be deemed to have terminated the
Consulting Period and, for the avoidance of doubt, you shall not be entitled to
any of the amounts provided in Section 2(b), Section 4(b) and Section 4(d) above
and any unvested equity-based compensation awards held by you shall be
immediately forfeited.

8. Indemnification. Nothing in this Agreement shall affect your rights to
indemnification, or advancement of legal fees and expenses, from the Company
under the Company’s articles of incorporation, by laws or existing D&O insurance
policies for acts or omissions that occurred or may occur while you were or are
an officer of the Company, and you at no time shall have any lesser rights to
indemnification/advancement that any director or officer of the Company as may
exist from time to time.

9. Return of Company Property. You shall continue to have use of your
Company-provided electronic devices and equipment during the Transition Period
and, to the extent set forth in the following sentence, the Consulting Period.
Upon the expiration of the Consulting Period (or such earlier date as determined
by the Company in its sole discretion), you shall promptly return all materials
in any form acquired by you as a result of your employment with, or provision of
Consulting Services to, the Company, and all property of the Company.

 

- 7 -



--------------------------------------------------------------------------------

10. Clawback. You acknowledge that the amounts paid to you by the Company,
including amounts payable pursuant to this Agreement, may be subject to
recoupment or clawback pursuant to the Sarbanes-Oxley Act of 2002, the
Dodd–Frank Wall Street Reform and Consumer Protection Act or other applicable
law, and you agree to repay such amounts to the extent required thereunder.

11. No Mitigation. You shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided under this Agreement be
reduced by any compensation or benefits earned by you as a result of employment
by another employer or by retirement benefits.

12. Reimbursement of Attorney’s Fees for Review of this Agreement. The Company
agrees to reimburse you for your reasonable legal fees and costs incurred in
retaining legal counsel of your choice to review this Agreement.

13. General Provisions.

(a) Your Representation. You hereby represent and warrant that you are an
experienced senior executive knowledgeable about the matters (and their effect)
within the purview of this Agreement and are not under any contractual or legal
restraint that prevents or prohibits you from entering into this Agreement or
performing the duties and obligations described in this Agreement.

(b) Modification or Waiver; Entire Agreement. No provision of this Agreement may
be modified or waived except in a document signed by you and a person authorized
by the Board. Failure to insist upon strict compliance with any term of this
Agreement will not be considered a waiver of any such term or any other term of
this Agreement. This Agreement contains the entire agreement of you and the
Company with respect to the subject matter hereof, and except as otherwise set
forth herein, supersedes all prior agreements, promises, covenants,
arrangements, communications, representations and warranties between you and the
Company, whether written or oral, with respect to the subject matter hereof.

(c) Governing Law; Dispute Resolution. The validity, construction and
interpretation of this Agreement and the rights and duties of you and the
Company hereunder will be governed by the laws of the State of Indiana without
reference to the Indiana choice of law rules. You and the Company agree that any
legal action relating to this Agreement, your employment with the Company or the
termination of your employment shall be commenced and maintained exclusively
before any appropriate state court of record in Hamilton County, Indiana, or in
the United States District Court for the Southern District of Indiana,
Indianapolis Division; further, you and the Company hereby irrevocably submit to
the jurisdiction and venue of such courts and waive any right to challenge or
otherwise object to personal jurisdiction or venue in any action commenced or
maintained in such courts; provided, however, the foregoing shall not affect any
applicable right you or the Company may have to remove a legal action to federal
court. You and the Company hereby waive, to the fullest extent permitted by
applicable law, any right you or it may have to a trial by jury in respect of
any dispute arising directly or indirectly out of, under or in connection with
this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

(d) Survival. You and the Company agree that the covenants and promises set
forth in this Agreement will survive the termination of this Agreement and
continue in full force and effect after this Agreement terminates to the extent
that their performance is required to occur after this Agreement terminates.

(e) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to you:

To the most recent address on file with the Company

If to the Company:

ITT Educational Services, Inc.

13000 North Meridian Street

Carmel, IN 46032-1404

Attention: Chairman of the Compensation Committee

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(f) Miscellaneous. (i) You may not assign any right or interest to, or in, any
payments payable under this Agreement until they have become due from the
Company; provided, however, that this prohibition does not preclude you from
designating in writing one or more beneficiaries to receive any amount that may
be payable after your death and does not preclude the legal representative of
your estate from assigning any right under this Agreement to the person or
persons entitled to it.

(ii) This Agreement will be binding upon and will inure to your benefit, the
benefit of your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees and the Company and its
successors. The services to be provided by you to the Company hereunder are
personal to you, and you shall not have the right to assign this Agreement or
any of your rights or obligations under this Agreement.

(iii) The headings in this Agreement are inserted for convenience of reference
only and will not be a part of or control or affect the meaning of any provision
of the Agreement.

(iv) It is intended that the provisions of this Agreement comply with
Section 409A, and all provisions of this Agreement shall be construed and
interpreted in a manner consistent so that no payments made to you under this
Agreement or otherwise constitute

 

- 9 -



--------------------------------------------------------------------------------

a deferral of compensation or, if so, will constitute a deferral for which the
payment and other terms are compliant with Section 409A so as to avoid
imposition of any additional tax to you under Section 409A. Neither you nor any
of your creditors or beneficiaries shall have the right to subject any deferred
compensation (within the meaning of Section 409A) payable under this Agreement
to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment. Except as permitted under Section 409A,
any deferred compensation (within the meaning of Section 409A) payable to you or
for your benefit under this Agreement may not be reduced by, or offset against,
any amount owing by you to the Company. If, at the time of your separation from
service (within the meaning of Section 409A), (i) you are a “specified employee”
(within the meaning of Section 409A and using the identification methodology
selected by the Company from time to time) and (ii) the Company shall make a
good faith determination that an amount payable under this agreement constitutes
deferred compensation (within the meaning of Section 409A) the payment of which
is required to be delayed pursuant to the six-month delay rule set forth in
Section 409A in order to avoid taxes or penalties under Section 409A, then the
Company shall not pay such amount on the otherwise scheduled payment date, but
shall instead accumulate such amount and pay it, without interest, on the first
business day after such six-month period. For purposes of Section 409A, each
payment hereunder will be deemed to be a separate payment as permitted under
Treasury Regulation Section 1.409A-2(b)(2)(iii). Except as specifically
permitted by Section 409A, the benefits and reimbursements provided to you under
this Agreement during any calendar year shall not affect the benefits and
reimbursements to be provided to you under the relevant section of this
Agreement in any other calendar year, and the right to such benefits and
reimbursements cannot be liquidated or exchanged for any other benefit. Further,
reimbursement payments shall be made to you as soon as practicable following the
date that the applicable expense is incurred, but in no event later than the
last day of the calendar year following the calendar year in which the
underlying expense is incurred.

(v) All payments made to you or on your behalf under this Agreement will be
reduced by any amount that the Company is required by law to withhold in advance
payment of your federal, state and local income, wage and employment tax
liability.

(g) Successors to Company. This Agreement may and will be assigned or
transferred to, and will be binding upon and will inure to the benefit of, any
successor of the Company, and any successor will be substituted for the Company
under the terms of this Agreement. As used in this Agreement, the term
“successor” means any person, firm, corporation or business entity which at any
time, whether by merger, purchase or otherwise, acquires all or essentially all
of the assets of the business of the Company. Notwithstanding any assignment,
the Company will remain, with any successor, jointly and severally liable for
all its obligations under this Agreement.

(h) Authority. The Company represents that it is authorized to enter into and
take the actions set forth in this Agreement.

(i) Execution in Counterparts. This Agreement may be executed in counterparts
(including by facsimile or by PDF), and by the parties hereto in separate
counterparts, each of which shall be deemed to be an original, and all of which
taken together shall constitute one and the same agreement (and all signatures
need not appear on any one counterpart), and this Agreement shall become
effective when one or more counterparts has been signed and delivered by each of
the parties hereto.

 

- 10 -



--------------------------------------------------------------------------------

If the foregoing accurately reflects our agreement, please sign and return to us
the enclosed duplicate copy of this letter.

 

/s/ Kevin M. Modany

NAME: Kevin M. Modany TITLE: CEO Date:

4/29/15

 

Accepted and Agreed to:

/s/ Daniel M. Fitzpatrick

Daniel M. Fitzpatrick Date:

4/29/15

 

- 11 -



--------------------------------------------------------------------------------

Exhibit A

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is entered into as of             ,
2015 (“Effective Date”), by and between ITT Educational Services, Inc. (the
“Company”), and Daniel M. Fitzpatrick (“Consultant”) (the Company and Consultant
will sometimes hereinafter be referred to collectively as the “parties” and
singularly as a “party”).

Recitals

A. Consultant has been employed with the Company pursuant to that certain letter
agreement dated April 29, 2015 (the “Letter Agreement”). Consultant’s employment
with the Company ended on the end of the Applicable Period (the “Employment
Termination Date”) as set forth in the Letter Agreement.

B. Consultant possesses valuable confidential information and knowledge
regarding the Company’s business.

C. The Company desires to engage Consultant and Consultant desires to be engaged
by the Company to render consulting services on an independent contractor basis
to assist with an orderly transition of certain business matters Consultant
previously was handling as an employee of the Company and certain other
consulting services upon the terms and conditions set forth in this Agreement.

Agreement

In consideration of the foregoing recitals, the covenants and promises herein
provided, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Consultant agree as follows:

1. Consulting Services.

a. The Company hereby engages Consultant as an independent contractor to provide
business consulting services to the Company, and Consultant hereby accepts such
engagement as an independent contractor, upon the terms and conditions set forth
in this Agreement. During the Term of this Agreement, Consultant will provide
general business consulting services as requested by the Company (the
“Consulting Services”).

b. The Company acknowledges and agrees that Consultant will be permitted to
provide the Consulting Services to the Company indirectly through a wholly-owned
consulting entity; provided that the Consulting Services shall be performed by
Consultant personally. Consultant may designate that the consulting fees
described in Section 4 below shall be paid to his wholly-owned consulting entity
by providing the Company with prior written notice.

c. Except for participation in meetings as may be requested by the Company,
Consultant will provide the Consulting Services from any location(s) he chooses.

 

- 12 -



--------------------------------------------------------------------------------

d. The exact number of days Consultant performs Consulting Services in a given
month will vary depending on various factors.

e. Other than the obligations and restrictions expressly contained in this
Agreement, nothing contained herein shall prohibit Consultant from performing
services for other persons or entities during the term of this Agreement.

f. Consultant agrees to use Consultant’s best efforts in providing the
Consulting Services under this Agreement.

g. Consultant shall have sole discretion and responsibility for the selection of
procedures, processes, materials, working hours, and other incidents of
performance of the Consulting Services under this Agreement. Although the
Company may specify the results it desires Consultant to achieve in rendering
the Consulting Services and may control Consultant in that regard, the Company
shall not have the right or power to exercise the control over Consultant as
would indicate or establish that a relationship of employer and employee exists
between the Company and Consultant.

h. Consultant agrees, and will ensure, that Consultant’s performance of the
Consulting Services under this Agreement will comply with all legal requirements
of any kind, including, but not limited to, compliance with all applicable
federal, state and/or local laws and regulations.

i. During the Term of this Agreement, Consultant will not (i) engage in any
activity, business or employment that is competitive with the business of the
Company or any of its affiliates, or (ii) take any action or make any omission
that is detrimental to the business of the Company or any of its affiliates.

j. Consultant represents and warrants to the Company that he has no existing
obligation or commitment that conflicts with, or would preclude him from
performing his responsibilities under, this Agreement, and he agrees not to
enter into any such conflicting obligation or commitment.

2. Term. The term of this Agreement shall be for a period of eighteen
(18) months commencing as of the Effective Date and ending eighteen (18) months
after the end of the Applicable Period (“Expiration Date”), unless terminated
earlier in accordance with Section 3 (the “Term”).

3. Termination. Notwithstanding any other provision of this Agreement, this
Agreement may be terminated before the Expiration Date as follows:

a. This Agreement may be terminated at any time by mutual written agreement of
the parties.

b. This Agreement shall terminate immediately on the death of Consultant.

 

2



--------------------------------------------------------------------------------

4. Compensation. During the Term, the Company will compensate Consultant on a
monthly fee basis at the rate of $34,333.33 per month. The Company shall pay
such monthly consulting fee to Consultant within five days of the end of each
applicable month during the Term. Such consulting fee shall be prorated for any
partial month.

5. Expenses. All expenses and disbursements incurred by the Consultant in
connection with the Consultant’s rendering of services under this Agreement will
be the sole responsibility of the Consultant; provided, however, the Company
will reimburse Consultant, in a manner consistent with the Company’s policy
regarding travel and entertainment expense reimbursement, for (a) necessary and
reasonable out-of-pocket travel expenses, including without limitation airfare,
ground transportation, lodging and meal expenses, incurred by Consultant in
rendering services to the Company under this Agreement and (b) any other
necessary and reasonable expenses which are approved in advance by the Company.
Consultant must submit an itemized written account and receipts acceptable to
the Company within sixty (60) days after the expenses have been incurred with
respect to any expenses for which Consultant seeks reimbursement.

6. Relationship of Parties. The parties acknowledge and agree that all of the
services to be provided by Consultant under this Agreement shall be performed by
Consultant as an independent contractor, and not as an employee, agent, partner,
or joint venturer of Company. Consultant does not have, nor shall Consultant
hold himself out as having any right, power or authority to create any contract
or obligation, expressed or implied, on behalf of, in the name of, or binding on
the Company unless a duly authorized officer of the Company shall consent
thereto in writing. Consultant acknowledges and agrees that Consultant is not
eligible to participate in any employee benefit plans or programs of the
Company; provided, however, nothing herein is intended to affect Consultant’s
vested rights, if any, as a former employee of the Company in any of the
Company’s employee benefit plans.

7. Assumption of Risk. The parties acknowledge and agree that the services to be
performed by Consultant under this Agreement are to be performed by Consultant
at Consultant’s own risk and that Consultant assumes all responsibility for any
injuries that may result from Consultant’s performance of services under this
Agreement.

8. Taxes. The parties acknowledge and agree that Consultant will be solely and
completely responsible for any and all taxes due and owing to any governmental
entity or agency (federal, state and/or local) on any monies or compensation
received by Consultant from the Company under this Agreement. Consultant will
pay all taxes arising from Consultant’s receipt of compensation under this
Agreement, including, but not limited to, any self-employment taxes, and shall
hold the Company and its officers, directors and employees harmless from any
liability arising from Consultant’s failure to comply with the foregoing
provisions of this sentence.

9. Company Property and Proprietary Rights. All work performed by the Consultant
under this Agreement, and all inventions, discoveries, materials, products and
deliverables developed or prepared for the Company by the Consultant under this
Agreement (collectively, the “Works”), are the property of the Company and all
title and interest therein shall vest in the Company and shall be deemed to be a
work made for hire and made in the

 

3



--------------------------------------------------------------------------------

course of the services rendered hereunder. To the extent that title to any such
Works may not, by operation of law, vest in the Company or such Works may not be
considered works made for hire, all rights, title and interest therein are
hereby irrevocably assigned by the Consultant to the Company. All such Works
shall belong exclusively to the Company, with the Company having the right to
obtain and to hold in its own name, patents, copyrights, trademarks,
registrations or such other intellectual property protections as may be
appropriate to the subject matter, and any extensions and renewals thereof. The
Consultant agrees to give the Company and any person designated by the Company,
reasonable assistance, at the Company’s expense, required to establish or
perfect any intellectual property rights relating to any Works. Consultant
acknowledges and agrees that all tangible materials, equipment, documents,
copies of documents, data compilations (in whatever form), and electronically
created or stored materials that Consultant receives or makes in the course of
Consultant’s engagement with the Company are and shall remain the property of
the Company. Upon the Company’s request or upon the termination of this
Agreement, Consultant shall immediately deliver to the Company all Works and
other materials that Consultant created or received in rendering services under
this Agreement. Notwithstanding any other provision of this section to the
contrary, this section does not apply to an invention for which no equipment,
supplies, facility, or Confidential Information of the Company was used and
which was developed by Consultant entirely on Consultant’s own time unless:
(a) the invention relates (i) to the business of the Company, or (ii) to the
Company’s actual or demonstrably anticipated research or development; or (b) the
invention results from any work performed by Consultant for the Company.

10. Non-Disclosure of Confidential Information. As used in this Agreement, the
term “Confidential Information” means any and all of the Company’s trade
secrets, confidential and proprietary information and all other non-public
information and data of or about the Company or any of its affiliates,
including, without limitation, lists of customers, information pertaining to
customers, marketing plans and strategies, information pertaining to suppliers,
pricing information, engineering and technical information, cost information,
data compilations, research and development information, business plans,
financial information, personnel information, information received from third
parties that the Company has agreed to keep confidential, and information about
prospective customers or prospective products and services, whether or not
reduced to writing or other tangible medium of expression, including, without
limitation, work product created by Consultant in rendering services for the
Company. During Consultant’s engagement with the Company and thereafter,
Consultant will not use or disclose to others any of the Confidential
Information Consultant acquires, receives or creates, except (a) in the
performance of work assigned to Consultant by the Company, (b) as authorized in
writing by the Company, or (c) as required by law or judicial process, provided
Consultant promptly notifies the Company in writing of any subpoena or other
judicial request for disclosure involving confidential information or trade
secrets, and cooperates with any effort by the Company to obtain a protective
order preserving the confidentiality of the confidential information or trade
secrets. With respect to any particular Confidential Information that does not
constitute a trade secret, Consultant’s confidentiality and non-disclosure
obligations under this Agreement shall continue for a period of five (5) years
after the termination of Consultant’s engagement with the Company for any
reason. With respect to any particular trade secret information, Consultant’s
confidentiality and non-disclosure obligations shall continue as long as such
information constitutes a trade secret under applicable law. Consultant agrees
that the Company owns the Confidential Information and Consultant has no rights,
title or interest in any

 

4



--------------------------------------------------------------------------------

of the Confidential Information. At the Company’s request or upon termination of
Consultant’s engagement with the Company, Consultant will immediately deliver to
the Company any and all materials (including all copies and electronically
stored data) containing any Confidential Information in Consultant’s possession,
custody or control. Upon termination of Consultant’s engagement with the for any
reason, Consultant will, if requested by the Company, provide the Company with a
signed written statement disclosing whether Consultant has returned to the
Company all materials (including all copies and electronically stored data)
containing any Confidential Information previously in Consultant’s possession,
custody or control. Notwithstanding any other provision of this Agreement,
Consultant’s confidentiality obligations shall not apply to information that
becomes generally known to the public through no fault or action of Consultant
or others who were under confidentiality obligations with respect to such
information.

11. Separation from Service under Section 409A. It is the parties’ intent that
the level of services Consultant renders under this Agreement be at a
sufficiently low level so as not to negate or otherwise override the “separation
from service” that has occurred between Consultant and the Company as of the
Employment Termination Date within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended, and the related Treasury Regulation, 26
C.F.R. § 1.409A-1(h) (collectively “Section 409A”). Accordingly, notwithstanding
any other provision or term of this Agreement, in no event will the level of
services Consultant performs under this Agreement be more than twenty percent
(20%) of the average level of services Consultant performed for the Company over
the 36-month period immediately preceding the Employment Termination Date.

12. Severability. The provisions in this Agreement are separate and divisible,
and to the extent any provision or portion of this Agreement is determined to be
unenforceable or invalid for any reason, such unenforceability or invalidity
shall not affect the enforceability or validity of the remainder of this
Agreement. If any particular provision or portion of this Agreement is
determined to be invalid or unenforceable for any reason, such covenant,
provision or portion shall automatically be deemed reformed such that the
contested covenant, provision or portion will have the closest effect permitted
by applicable law to the original form and shall be given effect and enforced as
so reformed to whatever extent would be reasonable and enforceable under
applicable law.

13. Survival of Obligations. Consultant acknowledges and agrees that certain of
Consultant’s obligations under this Agreement, including, without limitation,
certain of Consultant’s intellectual property and non-disclosure covenant
obligations, will survive the termination of this Agreement and Consultant’s
engagement, regardless the reason for such termination.

14. Entire Agreement and Amendments. This Agreement constitutes the entire
agreement of the parties and supersedes and cancels all previous written or oral
agreements, understandings or representations relating to the Company’s
engagement of Consultant to provide services as an independent contractor;
provided, however, this Agreement does not affect or supersede the parties’
respective rights and/or obligations under any agreements the parties may have
entered into in connection with or in the course of Consultant’s prior
employment with the Company, including without limitation the Letter Agreement.
This

 

5



--------------------------------------------------------------------------------

Agreement may not be amended, supplemented, or modified except by mutual
agreement of the parties memorialized in a written instrument signed by
Consultant and a duly-authorized officer of the Company.

15. Successors and Assigns. The Company shall have the right to assign this
Agreement to any affiliate or any person or entity that acquires all or
substantially all of the business and/or assets of the Company. This Agreement
shall inure to the benefit of, and may be enforced by, the Company’s successors
and assigns of the Company, including without limitation by asset assignment,
stock sale, merger, consolidation or other corporate reorganization. Consultant
shall not have the right to assign or delegate this Agreement nor any of his
rights or duties hereunder.

16. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the United States, if federal law is applicable, and
the laws of the State of Indiana (without application of its conflict-of-law
principles), if state law is applicable. The Company and Consultant agree that
any legal action relating to this Agreement shall be commenced and maintained
exclusively before any appropriate state court located in Hamilton County,
Indiana, or the United States District Court for the Southern District of
Indiana, Indianapolis Division; further, the Company and Consultant hereby
irrevocably consent and submit to the personal jurisdiction and venue of such
courts located in Hamilton County, Indiana, or the United States District Court
for the Southern District of Indiana, Indianapolis Division, and waive any right
to challenge or otherwise object to personal jurisdiction or venue (including,
without limitation, any objection based on inconvenient forum grounds) in any
action commenced or maintained in such courts located in Hamilton County,
Indiana, or the United States District Court for the Southern District of
Indiana, Indianapolis Division; provided, however, the foregoing shall not
affect any applicable right either party may have to remove a legal action to
federal court.

 

6



--------------------------------------------------------------------------------

17. Notices. Any notices provided for under this Agreement shall be in writing
and shall be deemed given and effective if delivered personally, sent by
nationally recognized overnight courier (such as FedEx), sent by registered or
certified mail, return receipt requested, with postage prepaid, at the following
respective address (or to such other or further address as a party may hereafter
designate by like notice):

If to Consultant:

Daniel M. Fitzpatrick

[Redacted]

[Redacted]

If to Company:

ITT Educational Services, Inc.

Attention: Chief Administrative and Legal Officer

13000 North Meridian Street

Carmel, Indiana 46032

A notice delivered personally shall be deemed delivered and effective as of the
date of delivery. A notice sent by overnight courier or overnight express mail
shall be deemed delivered and effective the next business day after it is
deposited with the postal authority or commercial carrier. A notice sent by
certified or registered mail shall be deemed delivered and effective three
(3) days after it is deposited with the postal authority.

18. Non-Waiver. The failure of any party to insist in any one or more instances
upon the performance of any of the provisions of this Agreement or to pursue its
rights hereunder shall not be construed as a waiver of any such provisions or
the relinquishment of any such rights.

19. Negotiated Agreement. This Agreement is the result of negotiations between
the parties, and no party shall be deemed to be the drafter of this Agreement.
The language of all parts of this Agreement shall in all cases be construed as a
whole, according to its fair meaning and not strictly for or against any party.
This Agreement shall be interpreted without any presumption or inference based
upon or against the party causing this Agreement to be drafted.

20. Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original, but both of which when taken together shall
constitute one and the same agreement. Signatures transmitted by facsimile or
other electronic means are acceptable the same as original signatures for
execution of this Agreement.

[Remainder of page intentionally left blank; signature page follows.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement intending it to be
effective as of the date first above written.

 

COMPANY CONSULTANT ITT EDUCATIONAL SERVICES, INC. By:

 

 

Daniel M. Fitzpatrick

 

8



--------------------------------------------------------------------------------

Exhibit B

GENERAL RELEASE

I, Daniel M. Fitzpatrick, have entered into the letter agreement dated April 29,
2015 (the “Letter Agreement”) with ITT Educational Services, Inc. (collectively
with its subsidiaries, affiliates, successors and assigns, the “Company”). I
understand that, under the terms of the Letter Agreement, I will only be able to
receive certain payments and benefits (the “Letter Agreement Benefits”) in
consideration for my signing and not revoking this General Release (this
“Release”).

I hereby acknowledge and agree to the following:

The Company has advised me that (a) I will have 21 days from the date I receive
this Release to consider and sign it; (b) if I do not return this signed Release
in 21 days, the Company will consider this my refusal to sign, and I will not
receive the Letter Agreement Benefits; (c) if I do sign this Release, it will
not be effective for a period of seven (7) days, during which time I can change
my mind and revoke my signature;(d) to revoke my signature, I must notify the
Company in writing within seven (7) days of the date I signed this Release; and
(e) this Release will not become binding and effective until the seven-day
revocation has expired without my having exercised my right of revocation.

By signing this Release, I am giving up my right to sue ITT Educational
Services, Inc. and any and all affiliates, parent companies and subsidiaries,
and their past, present, and future officers, directors, employees, and agents
(together, the “Releasees”) based upon any act or event occurring prior to my
signing this Release. Without limitation, I specifically release the Releasees
from any and all claims arising out of my employment and termination of
employment, including claims based on discrimination under federal
anti-discrimination laws such as Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, and any and all federal, state, and local
laws.

By signing this Release, I am NOT giving up my right to appeal a denial of a
claim for benefits submitted under any health coverage (medical, dental, vision,
and prescription drug coverage), life insurance or disability program maintained
by the Company, nor am I giving up any claim for benefits under the terms of any
pension or retirement plan maintained by the Company. Also, I am not giving up
my right to file for unemployment insurance benefits at the appropriate time if
I so choose, and my signing of this Release will not affect my rights, if any,
to any coverage by workers’ compensation insurance. In addition, this Release
will not affect any benefits to which I am entitled under the Letter Agreement
or any claim arising out of the enforcement of the Letter Agreement. I also am
not giving up any right to indemnification/advancement or directors’ and
officers’ liability insurance coverage and benefits to which I am entitled under
applicable law, the Company’s articles of incorporation or by-laws or any
agreements, or under which I have been covered. I also am not giving up any
rights as a shareholder of the Company under applicable law.

 

- 1 -



--------------------------------------------------------------------------------

My signature below acknowledges that I have read the above, understand what I am
signing, and am acting of my own free will. The Company has advised me to
consult with an attorney and any other advisors of my choice prior to signing
this Release.\

 

Signature:

 

Date:

 

Print Name:

 

Witness:

 

 

- 2 -